DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/KR2018/004394, filed 16 Apr 2018; claims benefit of foreign priority document KR 10-2017-0049177, filed 17 Apr 2017; this foreign priority document is not in English.

Claims 1-11 are pending in the current application. Claims 5-11, drawn to non-elected inventions, are withdrawn. Claims 1-4 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 06 Jun 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 Jun 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jumppanen et al. (US 2005/0061313, published 24 Mar 2005, provided by Applicant in IDS mailed 22 Jan 2020) in view of Lee et al. (US 2013/0204040, published 08 Aug 2013, cited in PTO-892) and Templeton et al. (Journal of Chromatography A, 2012, 1270, p225-234, cited in PTO-892). 
Jumppanen et al. teaches fucose and other deoxy sugars with high purity can be effectively recovered from biomass-derived solutions containing deoxy sugars and for example aldose and pentose sugars using a novel chromatographic separation method. (abstract; page 2, paragraph 0028) Jumppanen et al. teaches extracellular polysaccharides from various bacteria, fungi and micro-algae contain L-fucose. L-fucose can be obtained from natural sources, such as algae by various extraction methods. These raw materials of natural origin used for the recovery of fucose are typically multicomponent mixtures. The separation of fucose with sufficient purity has presented a problem in the state of the art. (page 1, paragraph 0010-0011) Jumppanen et al. teaches the invention provides a versatile process of recovering one or more deoxy sugars from biomass-derived material. The process of the invention is based on the use of one or more chromatographic fractionations with a column packing material selected from strongly acid cation exchange resins, weakly acid cation exchange resins, strongly basic anion exchange resins and weakly basic anion exchange resins. (page 3, paragraph 0030) Jumppanen et al. teaches with the chromatographic method of the invention, for example a fucose fraction having a purity between 10 and 90%, typically 40 to 80% or more can be obtained. The process of the present invention thus provides the advantage that the desired deoxy sugars, such as fucose can be obtained with sufficient purity for medical applications, for example. (page 3, paragraph 0031-0032) Jumppanen et al. teaches the chromatographic fractionation may be carried out as a batch process or a simulated moving bed process (SMB process). The SMB process is preferably carried out as a sequential or continuous process. During the chromatographic SMB separation, the feed solution is circulated through the columns in the loops by means of pumps. Eluent is added, and the product fraction containing the desired deoxy sugar, other optional product fractions and residual fractions are collected from the columns. The flow of the eluent in the columns may be effected from the top of the columns or from the bottom of the columns. To improve the yield of the chromatographic fractionation, recycle fractions of the chromatographic fractionation can also be used. (page 5, paragraph 0089-0094) Jumppanen et al. teaches the eluent used in the chromatographic fractionation is preferably water. (page 5, paragraph 0087) 
Jumppanen et al. does not specifically disclose the structure of the SMB apparatus used in the SMB process and does not specifically disclose the fucose is wherein fucose is separated using a porous polydivinylbenzene-based hydrophobic adsorbent in a plurality of columns connected to respective ports. (claim 1)
Lee et al. teaches the due to the superiority of the SMB process, it has been expanded to the separation and purification of high-value added products such as sugar materials, chiral compounds, bioproducts, medicines, etc. as well as the separation and purification of petrochemicals. (page 1, paragraph 0005) Lee et al. teaches an SMB apparatus for continuous separation of valine, the apparatus comprising: (i) a desorbent port; (ii) an extract port; (iii) a separation target port; (iv) a raffinate port; (v) a plurality of rotary valves selectively connected to the ports; and (vi) chromatography zones equipped with the plurality of rotary valves, respectively. (paragraph 0012 spanning pages 1-2; figures 4a-4c) Lee et al. teaches valine intended to be separated flows out via the Raffinate port (R) but, other materials are flowed out to the Extract port (E). (page 2, paragraph 0025) Lee et al. teaches as the absorbent a porous polymer resin can be used, preferably an insoluble polystyrene divinylbenzene polymer material. Since the above resin has a broad surface area, a unique pore size and volume distribution, it can be preferably applied for the purification of various materials. Commercially available resins have a diameter of a particle of 10-300 μm, a surface area of 700-900 m2/g, and a pore size of 100-200 angstroms. (page 3, paragraph 0040) 
Templeton et al. teaches structural carbohydrates can constitute a large fraction of the dry weight of algal biomass. Templeton et al. teaches chromatographic separation of monosaccharides, here by identifying optimum conditions for the resolution of a synthetic mixture of 13 microalgae-specific monosaccharides. (page 225, abstract) Templeton et al. teaches microalgae have been identified as a potentially viable feedstock for the biological production of transportation biofuels. Although lipids are considered the most valuable components of algal biomass in the context of a biofuels process, other biomass components such as proteins and carbohydrates also make up a large fraction of the biomass. The complete chemical composition of algal biomass is needed for determining the biofuels production process economics and thus the measurements of the individual components are important cost determinants. (page 225, left column, paragraph 1) We have shown that in microalgae there is a significant fraction of the biomass that until recently remains unaccounted for when using the analytical hydrolysis methods. Microalgal biomass differs from cellulosic terrestrial biomass in that the structural composition is lacking lignin and contains higher protein and lipid levels. This suggests that not only different monosaccharides may be present within algal hydrolysates but that hydrolysis by-products such as peptides, amino acids, glycolipids, pigments or other cell wall materials may interfere with chromatographic separation and quantification. (page 225, bottom of right column) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Jumppanen et al. in view of Lee et al. and Templeton et al. in order to separate fucose using an SMB process as taught by Jumppanen et al. using the SMB apparatus taught by Lee et al. in order to remove the amino acids such as valine which may interfere with chromatographic separation of microalgal biomass as taught by Templeton et al. One of ordinary skill in the art would have been motivated to combine Jumppanen et al. in view of Lee et al. and Templeton et al. with a reasonable expectation of success because Jumppanen et al. teaches the separation of fucose using an SMB process, Jumppanen et al. teaches the field of art suggests obtaining fucose from microalgal sources which are multicomponent mixtures, Lee et al. teaches an advantageous SMB process and apparatus for separating valine and other materials, and Templeton et al. teaches microalgae have been identified as a potentially viable feedstock and that peptides or amino acids present in algal hydrolysates may interfere with chromatographic separation of monosaccharide. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Jumppanen et al. in view of Lee et al. and Templeton et al. to select the SMB process to be that taught by Lee et al. in order to provide the additional advantage of separating peptides or amino acids from the multicomponent mixture of the microalgal feedstock which Templeton et al. teaches would have been recognized and desired. Regarding the degree of purity of the fucose recovered from the chromatographic method, Jumppanen et al. teaches for example a fucose fraction having a purity between 10 and 90%, typically 40 to 80% or more can be obtained, suggesting one of ordinary skill in the art would have had a reasonable expectation of success to obtain a purity of 90% and would have been motivated to obtain a greater purity such as 90% or more through routine experimentation or optimization.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623